Case 3:19-cr-00005-TJC-JBT Document 76 Filed 01/07/21 Page 1 of 5 PageID 533




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 3:19-cr-5-J-32JBT

GENESIS JAVON WHITE                           ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of     the defendant      the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Genesis Javon White is a 31-year-old inmate incarcerated at Lee

USP, serving a 195-month term of imprisonment for possession of a firearm by an

armed career criminal. (Doc. 53, Judgment). According to the Bureau of Prisons

(BOP), he is scheduled to be released from prison on September 9, 2032. Defendant

seeks compassionate release because of the Covid-19 pandemic and because he was

previously shot six times and suffers from “a broken feet [sic].” (Doc. 75, Motion for

Compassionate Release). 1 Defendant also claims he has a brother who is in a


1      In 2012, Defendant was shot six times in the hand, buttocks, and both legs
Case 3:19-cr-00005-TJC-JBT Document 76 Filed 01/07/21 Page 2 of 5 PageID 534




wheelchair, a grandmother who has Alzheimer’s disease, one child with asthma, and

one child with bronchitis, all of whom would benefit from his assistance as a

caregiver. (Doc. 75).

      A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). “Given the permissive

language [of § 3582(c)(1)(A)], a district court’s decision whether to grant or deny a

defendant’s request for a sentence reduction is discretionary.” United States v.

Winner, No. 20–11692, 2020 WL 7137068, at *2 (11th Cir. Dec. 7, 2020). As the Third

Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

independently justify compassionate release, “especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Defendant has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A). With respect to Covid-

19, Defendant is young and he does not identify any underlying health conditions

that, according to the Centers for Disease Control (CDC), render him particularly



during a drive-by shooting. (Doc. 48, Presentence Investigation Report [PSR] at ¶ 88).
He underwent surgery to place metal rods in his legs “but did not suffer any other
major injuries.” (Id.). In June 2018, Defendant was also shot in the left foot while
running away from an assailant, but Defendant allowed his foot to heal on its own.
(Id. at ¶ 89).


                                          2
Case 3:19-cr-00005-TJC-JBT Document 76 Filed 01/07/21 Page 3 of 5 PageID 535




susceptible to coronavirus. 2 Indeed, according to the warden’s denial of Defendant’s

request for a reduction in sentence, he recovered from Covid-19 on November 30, 2020

“with no issues.” (Doc. 75-1, Warden’s Denial Letter).

      With respect to Defendant’s alleged family circumstances, his brother and

grandmother do not qualify as family members whose incapacitation would render

Defendant eligible for a reduction in sentence under the relevant policy statement.

U.S.S.G. § 1B1.13, cmt. 1(C). As for the two children Defendant mentions in his

Motion, there is no evidence that their caregiver has been incapacitated or that

Defendant is the only other available caregiver. As such, Defendant has not

demonstrated extraordinary and compelling reasons for a sentence reduction. 3

      In any event, the sentencing factors under 18 U.S.C. § 3553(a) do not support

a reduction in sentence, and the Court cannot certify that Defendant is not a danger

to the public, U.S.S.G. § 1B1.13(2). In the instant case, a bystander (F.J..) called the

police after witnessing Defendant at a Shell gas station holding a pistol in his hand

while exchanging words with another person. (Doc. 48 at ¶ 5). A police officer

responded to the scene but did not locate a firearm, and all the parties left thereafter

(although security camera footage revealed that Defendant placed a gun on a


2     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html.
3     The Court recognizes that there is a split of authority over whether district
courts are bound by the list of extraordinary and compelling reasons contained in
U.S.S.G. § 1B1.13, cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000,
1006–08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
The Court’s decision does not depend on the resolution of that issue because it would
reach the same conclusion if it had independent authority to identify extraordinary
and compelling reasons.


                                           3
Case 3:19-cr-00005-TJC-JBT Document 76 Filed 01/07/21 Page 4 of 5 PageID 536




merchandise rack inside the gas station). (Id. at ¶¶ 5-6). Later, Defendant tracked

down the witness at her nearby residence, approached her, “pointed a pistol at her

head, pulled the trigger, and threatened F.J. by stating, ‘keep my name out yo [sic]

mouth.’ F.J. advised that she heard the pistol ‘click’ after White pulled the trigger,

but no bullet discharged from the pistol.” (Id. at ¶ 7). Early the next morning, F.J.

again called police when she witnessed Defendant return to the Shell station with a

pistol, and police arrested Defendant after finding him in possession of a loaded

firearm. (Id. at ¶ 8). During booking, Defendant spontaneously stated to officers:

“[T]hat old b—ch that talked to y’all [sic] will be dead within a week.” (Id. at ¶ 9).

      Based on his threats against F.J., the PSR gave Defendant guidelines

enhancements for possessing a firearm in connection with aggravated assault and for

obstruction of justice. (Id. at ¶¶ 18, 21). In addition, Defendant was sentenced under

the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), because he had three

prior convictions for the sale or delivery of cocaine and another prior conviction for

aggravated assault. (Id. at ¶ 23). The severity of the offense and Defendant’s criminal

history led the Court to impose a sentence of 195 months in prison. (See Doc. 62,

Continuation of Sentencing Transcript at 7-15).

      To date, Defendant has served just under 28 months in custody, or 14% of his

term of imprisonment, dating from his initial arrest on September 24, 2018. (See Doc.

48 at p. 1). According to the BOP, he still has more than 11 years remaining on his

sentence accounting for good time credits. In light of all the § 3553(a) factors, reducing

Defendant’s sentence is not warranted at this time.




                                            4
Case 3:19-cr-00005-TJC-JBT Document 76 Filed 01/07/21 Page 5 of 5 PageID 537




        Accordingly, Defendant’s Motion for Compassionate Release (Doc. 75) is

DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 7th day of January,

2021.




Lc 19

Copies:
Counsel of record
Defendant




                                       5
